Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed 10/12/22.  Claims 1, 19, and 20 have been amended.  Claim 5 has been canceled.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4, 6, 9, 11, 13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Khadloya et al [U.S. 10.978,050] in view of Lewis et al [US 2017/0315675].
For claim 1, the method taught by Khadloya includes the following claimed steps, as noted, 1) the claimed monitoring, by a control panel, an ambient noise via one or more microphones in the control panel is achieved using the control panel having a microphone (Col. 5, Lns. 48-50) for monitoring an ambient noise (Col. 18, Lns. 23-24: one or more microphones that detect background noise), and 2) the claimed determining, by the control panel, whether the ambient noise is indicative of a security event is achieved using the system (No. 100) that uses sensor information to provide authentication or verification of potential security threats or breaches (Col. 5, Lns. 56-59).  However, although the Khadloya reference identifies sounds that have greater than a specified threshold loudness characteristic (Col. 7, Lns. 22-24), it does not determine whether the noise is above a threshold level for longer than a time period.
Measuring noise levels for time periods and time durations is not new in the prior art.  And determining security events based on this information has also been taught in the prior art.  The system for determining seek positions taught by Lewis includes one implementation (Fig. 2) that can detect changes in user’s physical status or location.  Such changes in physical activity could constitute a passing ambulance or fire engine, an announcement over a loudspeaker, or a barking dog (Paragraph 28).  One or more sensors (No. 250) are associated with a wearable device (No. 260) can detect (No. 202) a change in the user’s physical status or location.  The device may determine there is a change in physical status if a sensor (No. 250) detects sound above a particular noise threshold or sound that occurs longer than a threshold period of time (Paragraph 29).
The Lewis reference presents plain evidence that sound thresholds that occur longer than a threshold period of time have been analyzed in order to determine abnormal or security events.  Furthermore, the computing device of Lewis may constitute many different elements, such as a control panel and microphone (Paragraph 26).  And the Khadloya reference also pertains to audio detection in order to classify a security event, where detecting a sound that occurs longer than a threshold period of time would be useful, especially if false positives are to be avoided.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine if a sound above a threshold occurs longer than a threshold period of time in order to filter out false positive signals that would produce unnecessary indications.
For claim 2, the processor circuit (No. 102) of Khadloya can determine whether to sound an alarm or alert a particular system operator or user (Col. 9, Lns. 41-42).
For claim 4, the Khadloya reference, in one embodiment, can perform a voice recognition algorithm on audio signals from the audio sensor (Col. 9, Lns. 7-9).
For claim 6, one aspect of the Khadloya reference (Col. 4, Lns. 44-46) classifies the acoustic information as including an acoustic signature or breaking glass or a gun shot.
For claim 9, the method of Khadloya can also determine occupancy detection based on the ambient noise (Col. 12, Lns. 23-26: the audio processing engine 310 can be used to determine intrusion by an unidentified person).
For claim 11, the Khadloya reference can also perform artificial intelligence-based analysis from the audio sensor (No. 105) locally in the device (Col. 8, Lns. 51-54).
For claim 13, the event identifier engine (No. 314) of Khadloya is used to determine an event by comparing attributes of a single or multiple audio event (Col. 12, Lns. 14-16).
For claim 19, the apparatus (Figs. 1 and 6) taught by Khadloya includes the following claimed subject matter, as noted, 1) the claimed memory is met by the memory (No. 1304), and 2) the claimed processor is met by the processors (No. 1302) communicatively coupled to the memory (Fig. 6) and configured to 3) the claimed monitoring, by a control panel, an ambient noise via one or more microphones in the control panel is achieved using the control panel having a microphone (Col. 5, Lns. 48-50) for monitoring an ambient noise (Col. 18, Lns. 23-24: one or more microphones that detect background noise), and 4) the claimed determining, by the control panel, whether the ambient noise is indicative of a security event is achieved using the system (No. 100) that uses sensor information to provide authentication or verification of potential security threats or breaches (Col. 5, Lns. 56-59).  However, although the Khadloya reference identifies sounds that have greater than a specified threshold loudness characteristic (Col. 7, Lns. 22-24), it does not determine whether the noise is above a threshold level for longer than a time period.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 1 above.
For claim 20, the non-transitory computer readable medium (Col. 20, Lns. 2-6) taught by Khadloya performs the following claimed instructions, as noted, 1) the claimed monitoring, by a control panel, an ambient noise via one or more microphones in the control panel is achieved using the control panel having a microphone (Col. 5, Lns. 48-50) for monitoring an ambient noise (Col. 18, Lns. 23-24: one or more microphones that detect background noise), and 2) the claimed determining, by the control panel, whether the ambient noise is indicative of a security event is achieved using the system (No. 100) that uses sensor information to provide authentication or verification of potential security threats or breaches (Col. 5, Lns. 56-59).  However, although the Khadloya reference identifies sounds that have greater than a specified threshold loudness characteristic (Col. 7, Lns. 22-24), it does not determine whether the noise is above a threshold level for longer than a time period.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 1 above.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Khadloya et al in view of Lewis et al as applied to claim 1 above, and further in view of Maslan [U.S. 9,124,783].
For claim 3, the Khadloya reference also includes a camera (image sensor No. 107) that can capture images via said camera and also mentions how a notification can be provided to a user’s mobile device (Col. 6, Lns 34-35).  However, there is no mention of sending the images or videos to a cloud system to then send the images or videos to a device of a user for viewing.
The Khadloya reference does, however, mention that rules governing notifications to users can be stored in a remote, cloud-based computing environment (Col. 6, Lns. 35-37).  So the Khadloya reference does anticipate a cloud-based system to alert users and notify them of alerts.  The Maslan reference presents a system for video surveillance services for image processing and archival that also gathers image data to be presented on a display unit (No. 610).  The images of Maslan are transmitted to a server (Col. 9, Lns. 43-47), such as on the cloud.
One obvious advantage of the Maslan reference is that the cameras used in the reference do not require built-in intelligence.  That is, any digital camera may be used (Col. 9, Lns. 35-39).  Furthermore, the Khadloya reference acknowledges the cloud as a possible method of providing notifications to a user.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transmit the image data of Khadloya to a cloud server for the purpose of using a well-known server system as well as allowing the system to use simple cameras without any specialized artificial intelligence.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Khadloya et al in view of Lewis et al as applied to claim 1 above, and further in view of Roby et al [U.S. 7,015,807].
For claim 7, the background, or ambient, noise mentioned in the Khadloya reference is not described as a standardized pattern of beeps associated with activation of a fire detection device.
The Khadloya reference does; however, mention that the audio information classified by the device includes the acoustic signature of a fire alarm or smoke alarm (Col. 2, Lns. 42-47).  Also, the prior art has been able to recognize standardized alert patterns in order to determine whether a smoke detector alarm has been activated.  The apparatus taught by Roby analyzes at least two parameters of ambient sound over a period of time to detect a temporal pattern of the alarm (Abstract).  Using a microphone (No. 310), a sound is sampled and then processed (Figs. 4 and 5) in order to determine if a warning device should be activated (No. 528) based on a match to a standardized pattern (No. 526).  As seen in Figures 1, 6, and 7, the pattern should match to the National Fire Protection Association standard NFPA 72 with its three short-on periods.
The Roby reference provides plain evidence that smoke detectors have used microphones to determine if an audio alarm has been activated that is indicative of a standardized pattern.  And the Khadloya reference recognizes the need to identify the sound of a fire alarm or smoke alarm in order to function properly.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect a temporal-three pattern in the system of Khadloya as this is a standard fire alarm pattern that has been in use for many years.
For claim 8, Figure 1 of Roby depicts the temporal pattern of the smoke detector audible alarm according to the NFPA standard.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Khadloya et al in view of Lewis et al as applied to claim 1 above, and further in view of El-Mankabady et al [US 2017/0032660].
For claim 10, the Khadloya reference does determine whether there is activity in a monitored area (Col. 12, Lns. 23-26: the audio processing engine 310 can be used to determine intrusion by an unidentified person); however, there is no mention of sending a notification to a cloud system in response to detecting the activity.
As described above in relation to the rejection of claim 3, the Khadloya reference does mention a push notification that is provided to a user’s mobile device.  And that rules governing such notification processing can be stored in a remote, cloud-based computing environment (Col. 6, Lns. 34-38).  Therefore, as noted above, notifications can and have used a cloud system in order to send the notification to a user.  The wireless alert notifications taught by El-Mankabady also includes fire control panels (Nos. 102, 104) that have desk mounted microphones (No. 114).  Both Figures 4 and 6 depict different architectures to send a notification to a user.  Figure 4 uses an internet notification server (No. 126) to send a message to a wireless station server (No. 120) and then on to the wireless device (No. 120).  Figure 6 even uses a cloud push notify service (No. 604) to push the message to a wireless device.
As mentioned above and in regards to the current claim, using a cloud service as an intermediary for notifications has been performed in the prior art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a cloud system to notify a user for the purpose of using a well-known and common server for communication.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Khadloya et al in view of Lewis et al as applied to claim 11 above, and further in view of Lee et al [US 2020/0026977].
For claim 12, the Khadloya reference does mention customization of artificial intelligence (Col. 8, Lns. 56-67) wherein access to a database can store object template data, audio signature data, and other information such as names of employees, contact lists, calendars, and valid and recognizable users.  However, there is no mention of downloading an artificial intelligence module from a server.
The electronic apparatus taught by Lee includes one method for downloading a compressed artificial intelligence model from an external server (Fig. 12).  The reason for the Lee reference is to allow a user to download an artificial intelligence model that does not require a significant amount of time and a large storage capacity as found in prior art devices (Paragraph 8).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to download an artificial intelligence model from a server for the purpose of easily having an AI model on an electronic device that does not require any dedicated large storage space.

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Khadloya et al in view of Lewis et al as applied to claim 11 above, and further in view of Moss et al [US 2018/0101149].
For claim 14, the Khadloya reference can determine an event by comparing attributes of one or more detected objects or audio events (Col. 12, Lns. 14-16) with pre-defined rules.  However, the reference does not describe integrating multiple concurrently-detect discrete events to infer an event is happening.
The system taught by Moss pertain to evaluating sensor data of internet-of-things devices and then aggregating the data, analyzing the data using “cloud-bots”, and initiating response actions (Paragraph 2) based on the analysis.  One important aspect of the cloud-bots is to receive and determine certain events based on more than one measurement, such as temperature data and humidity data to determine a likelihood of mold growth (Paragraph 5) in an area.  In some embodiments, the cloud-bots of Moss are capable of learning, and/or being configured to recognize correlations/relationships between multiple sensors of multiple IoT devices (Paragraph 134).  For example, if a first entry sensor closes and then a first motion sensor detects motion shortly thereafter, there may be a correlation between the two sensors.
One advantage of the Moss reference is to refine a time window based on correlated measurements.  Also, the Moss reference (Paragraph 132) avoids any false positives by correlating data from two separate sensors.  And the Khadloya reference also uses more than one event analysis to determine whether an event has occurred.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate at least two detected events in the system of Khadloya for the purpose of refining time windows as well as avoiding false positives in the security system, thereby increasing reliability of proper alarm identification.
For claim 15, both of the examples seen in the Moss reference, such as the door opening trigger and an image sensor (Paragraph 132) and the entry sensor and motion sensor (Paragraph 134) uses at least two different sensor types.
For claim 16, the IoT devices (No. 116) of Moss may include microphones (Paragraph 41).  Also, the sensor engine (No. 404) of Moss uses one or more physical sensors (Paragraph 77) such as microphones.
For claim 17, the communication engine (No. 219) of Moss may receive data through a wireless connection (Paragraph 55).
For claim 18, the Moss system is capable of changing responsive conditions to address user preferences and instructions (Paragraph 29).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
10/26/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687